Citation Nr: 0307986	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for endometriosis.  

2.  Entitlement to secondary service connection for the 
residuals of a total hysterectomy.  

3.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30, based on post-surgical 
convalescence following a total hysterectomy and bilateral 
salpingo-oophorectomy performed in November 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied compensable ratings for 
the veteran's service-connected human papilloma virus and for 
a right ovarian cysts as well as denied entitlement to a 
temporary total rating based on post surgical convalescence 
following the veteran's total hysterectomy and bilateral 
salpingo-oophorectomy in November 1999.

Thereafter, the veteran moved and her claims file was 
transferred to the Huntington, West Virginia RO.  At a 
February 2001 personal hearing, the veteran withdrew the 
issues of entitlement to compensable ratings for the service-
connected human papilloma virus and for right ovarian cysts 
from appellate consideration and therefore they are no longer 
in appellate status.  See 38 C.F.R. § 20.204(b) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).

This matter also comes to the Board following a June 2001 
action by the Huntington, West Virginia RO which denied the 
veteran's application to reopen a claim of service connection 
for endometriosis, denied the claim of secondary service 
connection for the residuals a total hysterectomy and 
bilateral salpingo-oophorectomy.

In March 2002, the Board issued a decision that held that the 
veteran had submitted new and material evidence sufficient to 
reopen her claim of service connection for endometriosis and 
thereafter undertook additional development on that issue, as 
well as the issue of secondary service connection for the 
residuals of a November 1999 total hysterectomy and bilateral 
salpingo-oophorectomy and for 38 C.F.R. § 4.30 benefits based 
on post-surgical convalescence following this November 1999 
surgery.  See 38 C.F.R.§ 19.9(a)(2).  Accordingly, the issues 
appeal are as stated on the title page of this decision.

Lastly, the Board notes that, while the veteran requested a 
videoconference hearing at the RO before a member of Board in 
her July 2001 Substantive Appeal, she failed to report for 
the hearing that was scheduled in earlier December 2001.  


FINDINGS OF FACT

1.  The record includes uncontradicted medical opinion 
evidence indicating that endometriosis was brought about by 
military service.

2.  The record includes uncontradicted medical opinion 
evidence indicating that the veteran's endometriosis caused 
the need for a total hysterectomy and bilateral salpingo-
oophorectomy.

3.  The record shows that the veteran required a period of 
postoperative convalescence following her November 29, 1999, 
total hysterectomy and bilateral salpingo-oophorectomy 
because of endometriosis.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
endometriosis was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).

2.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's need for total hysterectomy was brought about 
by her service connected endometriosis.  38 U.S.C.A. §§ 1110, 
1113, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2002).

3.  The veteran meets the criteria for the assignment of a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
(2002) because of a total hysterectomy and bilateral 
salpingo-oophorectomy performed in November 1999.  
38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect treatment for 
human papilloma virus of the cervix and for a right ovarian 
cyst.  The service medical records contained no clinical 
findings or diagnosis of endometriosis during service.  

The veteran first underwent a VA gynecological medical 
examination in January 1992.  At that time, the diagnoses 
included questionable history of human papilloma virus with 
no symptoms and history of right ovarian cysts, 3.2 
centimeters in November 1991.  There was no findings or 
diagnosis of endometriosis reported on this examination.  
Thereafter, at a June 1993 VA gynecological examination, she 
was diagnosed was endometriosis.  Following a further VA 
gynecological examination in October 1993, a clinical 
diagnosis of endometriosis was again rendered.  And, 
following a VA gynecological examination in September 1996, 
the diagnoses again included endometriosis and endometritis.  
However, none of the above examiners who diagnosed 
endometriosis provided an opinion as its origins or etiology.

Next, a review of the record on appeal shows VA and private 
treatment records, dated from the early 1990's to mid-2002, 
as well as reserve component medical records dated through 
February 1996.  These records, beginning in 1992, show the 
veteran's complaints and/or treatment for abdominal/pelvic 
pain and/or incontinence diagnosed as endometriosis.  

More specifically, in a July 1992 letter from David J. Hurry, 
M.D. (a gynecologist), it was reported that he had treated 
the veteran in May 1992 for complaints of pelvic pain and 
dyspareunia.  Examination at that time revealed pain in the 
right adnexal regions and the diagnosis was endometriosis.  
Similarly, private treatment records from Cabell Huntington 
Hospital dated in September 1992 and from Saint Mary's 
Hospital dated in July 1995 show the veteran's pre and 
postoperative care following laparoscopies.  After each of 
these procedures, a diagnosis of endometriosis was rendered.  

Next, a review of the record on appeal shows the veteran was 
hospitalized at a VA medical facility from November 29, 1999, 
to December 1, 1999, for the treatment of chronic pelvic 
pain.  On November 29, 1999, the veteran underwent a total 
hysterectomy and bilateral salpingo-oophorectomy.  At the 
time of her hospital discharge, the diagnosis was 
endometriosis and intractable pelvic pain.  Thereafter, VA 
treatment records show the veteran's postoperative care, 
which care included treatment for hot flashes, mood swings, 
problems sleeping, incontence, and incisional pain.  See VA 
treatment records dated from December 1999 to March 2000, 
June 2000, and August 2000.  These records also noted that 
the veteran's incision was healing nicely and, by June 2000, 
her pain was less and her wound was characterized as healed.

The veteran testified at a personal hearing at the RO in 
February 2001.  At that time, she said that she had irregular 
bleeding and painful sexual intercourse following the birth 
of her child in July 1991.  She next testified that she had 
been placed on a mini birth control pill at that time because 
her military physician suspected that she suffered from 
endometriosis.  Next, she reported that a private physician 
rendered a definitive diagnosis of endometriosis in July 
1992, after her service discharge.  She said that she had had 
recurrences of endometriosis thereafter and that eventually 
this disorder necessitated a total hysterectomy and bilateral 
salpingo-oophorectomy that was performed in late 1999.  

Lastly, the veteran underwent a VA examination in July 2002.  
At that time, after an extensive review of the record on 
appeal and an examination of the veteran, the examiner 
answered yes to the following two questions asked by the 
Board:

(1)  Did the veteran's currently 
diagnosed endometriosis have its onset 
during her period of active military 
service from August 1989 to November 
1991?

(4)  Was the November 1999 total 
hysterectomy and bilateral salpingo-
oophorectomy performed as a result of the 
veteran's currently diagnosed 
endometriosis?

Service Connection Claims

As to the merits of the claims of service connection for 
endometriosis and residuals of a total hysterectomy and 
bilateral salpingo-oophorectomy, the veteran asserts that she 
first manifested gynecological problems while in military 
service and that currently diagnosed endometriosis is a 
continuation of her in-service gynecological problems.  
Additionally, the veteran alleges that her need for a total 
hysterectomy and bilateral salpingo-oophorectomy, and the 
need for convalescence following that surgery, was 
endometriosis.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is the opinions 
provided by the March 2002 VA examiner which provide a 
medical link between current endometriosis and her military 
service as well as between current endometriosis and the need 
for a total hysterectomy and bilateral salpingo-oophorectomy.  
See Hickson v. West, 12 Vet. App. 247 (1999); see generally 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); Allen, 
supra.  These opinions stand uncontradicted by any other 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions). 

Accordingly, the Board finds that, because the record on 
appeal contains in-service medical evidence of gynecological 
problems, the post-service records show the veteran's 
complaints and/or treatment for endometriosis, and the July 
2002 VA examiner linked the veteran's current endometriosis 
to her military service as well as linked her need for a 
total hysterectomy and bilateral salpingo-oophorectomy to her 
endometriosis, under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that the evidence supports a grant of service 
connection for endometriosis and residuals of a total 
hysterectomy and bilateral salpingo-oophorectomy.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).

Paragraph 4.30 Claim

The criteria for a veteran to receive 38 C.F.R. § 4.30 
benefits is two fold; first, the veteran must show that the 
treatment for which she requires convalescence is a service 
connected disability and second, she must show that her 
postoperative course included, among other things, at least 
one month of convalescence or that the surgery had severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement.  See 
38 C.F.R. § 4.30 (2002).

With the above criteria in mind, the Board finds, for the 
reasons discussed above, that the veteran's total 
hysterectomy and bilateral salpingo-oophorectomy on 
November 29, 2002, was require by her know service connected 
endometriosis. 

Next, the Board notes that a review of the record on appeal 
shows that the veteran's postoperative course entailed a six 
month period of, at first monthly and then every two month 
follow-up care, in which the veteran was seen receiving 
treatment for hot flashes, mood swings, problems sleeping, 
incontence, and/or incisional pain.  See VA treatment records 
dated from December 1999 to March 2000, June 2000, and August 
2000.  The Board finds that these treatment records show the 
veteran required a period of postoperative convalescence 
following her November 29, 1999, total hysterectomy and 
bilateral salpingo-oophorectomy because of service connected 
endometriosis. 

Therefore, the Board concludes that the evidence supports a 
grant of a temporary total rating pursuant to the provisions 
of 38 C.F.R. § 4.30 (2002).

Veterans Claims Assistance Act of 2000 (VCAA)

As to the VCAA, the Board notes that, because the above 
decision constitutes a complete grant of all benefits sought 
on appeal, a discussion of the VCAA is not required.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).




ORDER

Service connection for endometriosis is granted.

Service connection for residuals of a total hysterectomy is 
granted.

A temporary total rating pursuant to the provisions of 
38 C.F.R. § 4.30, based on post-surgical convalescence 
following a total hysterectomy and bilateral salpingo-
oophorectomy performed in November 1999, is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

